Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 1 of 16 PageID #: 1313




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------X
  MICHAEL WILSON,

                            Plaintiff,
                                                                         MEMORANDUM AND ORDER
           - against -                                                     17-CV-5012 (RRM) (CLP)

  NEW YORK AND PRESBYTERIAN HOSPITAL
  d/b/a NEW YORK-PRESBYTERIAN HOSPITAL,

                             Defendant.
  -------------------------------------------------------------------X
  ROSLYNN R. MAUSKOPF, United States District Judge.

          On June 22, 2021, this Court issued a Memorandum and Order, (the “Prior M&O” (Doc.

  No. 59)), granting defendant’s motion for summary judgment as to Counts II and V–VII of the

  complaint and recommitting the case to Magistrate Judge Pollack for all remaining pre-trial

  matters. Defendant now brings a motion to correct the Prior M&O, noting that Wilson orally

  withdrew all remaining claims at a status conference on October 24, 2019, and requests that the

  Court enter final judgment pursuant to Fed. R. Civ. P. 58. (Letter Motion to Correct (Doc. No.

  60).) Wilson opposes this motion and cross-moves for reconsideration pursuant to either Fed. R.

  Civ. P. 54(b), 59(e), or 60(b). For the reasons set forth below, defendant’s motion is granted and

  Wilson’s motion is denied.

                                                BACKGROUND

          Although familiarity with the facts and procedural history of this case is assumed, the

  Court will briefly recap the relevant background in this case.

  Factual Background

          Michael Wilson was hired on or about September 2, 2014, to work as a Projectionist in

  defendant’s Media Services Department. (Defendant’s 56.1 Statement of Undisputed Material
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 2 of 16 PageID #: 1314




  Facts (“Def.’s SOF”) (Doc. No. 46) ¶¶ 1–3; Plaintiff’s 56.1 Counterstatement of Material Facts

  (“Pl.’s SOF”) (Doc. No. 52) ¶¶ 1–3.) Wilson reported to Alan Pine, the Director of Media

  Services, and Sandra Aldea. (Def.’s SOF ¶¶ 23, 25; Pl.’s SOF ¶¶ 23, 25.) At the time Wilson

  was hired by defendant, he was classified as an exempt employee under the FLSA. (Def.’s SOF

  ¶ 117; Pl.’s SOF ¶ 117.)

         On August 2, 2015, Wilson emailed Eric Carr, an employee in the Human Resources

  department, to ask whether Wilson was FLSA exempt. (Def.’s SOF ¶ 121; Pl.’s SOF ¶ 121.) On

  October 1, 2015, defendant changed Wilson’s job classification from exempt to non-exempt,

  effective immediately, and retroactively paid Wilson for all overtime worked; the classifications

  for all other Projectionists in Wilson’s department were also changed effective October 1, 2015,

  and they, too, were retroactively compensated for overtime worked. (Def.’s SOF ¶¶ 125–30;

  Pl.’s SOF ¶¶ 125–30.)

         It is undisputed that after Wilson’s job classification changed to non-exempt, he

  continued to be offered opportunities to cover jobs scheduled in the evening or on the weekend.

  (Def.’s SOF ¶ 133; Pl.’s SOF ¶ 133.) It is also undisputed that after Wilson’s job reclassification

  changed on October 1, 2015, he continued to make frequent requests to leave work early and for

  time off and continued to turn down off-hours assignments. (Def.’s SOF ¶ 135; Pl.’s SOF ¶

  135.) Nevertheless, Wilson testified at his deposition that “after the exemption changed

  suddenly,” his coworkers continued “to work all the nighttime gigs and get paid overtime … for

  all that work, but I was never again put on any of those gigs… I was not allowed to, at that point,

  get any overtime work.” (Kosovych Declaration Exhibit 2 (Doc. No. 50-2) at 44, 46.)

         In the months following Wilson’s reclassification, Aldea and Pine admonished Wilson

  for various infractions. On August 3, 2015, Pine emailed Wilson to remind him that he should



                                                   2
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 3 of 16 PageID #: 1315




  not arrive late to the office or be absent from work without informing his supervisors, and he

  should not disrupt a coworker’s vacation to ask him a question about work. (Def.’s SOF ¶ 148;

  Pl.’s SOF ¶ 148.) Aldea also criticized Wilson for refusing to complete a job because it would

  require him to stay for an extra ten minutes, (Def.’s SOF ¶¶ 149–51; Pl.’s SOF ¶¶ 149–51), and

  disregarding her instructions, ((Def.’s SOF ¶¶ 152–57; Pl.’s SOF ¶ 152–57). Wilson received a

  written warning on February 19, 2016, for unprofessional and disruptive conduct, after an

  argument with Aldea and Pine regarding absence from work to attend a scheduled meeting.

  (Def.’s SOF ¶ 162; Pl.’s SOF ¶ 162.) In March 2016, Wilson received a performance evaluation

  for the 2015 year that was critical of his behavior towards his supervisors and coworkers and

  stated that he took longer than appropriate to complete tasks; nevertheless, his overall

  performance rating stated that Wilson “meets expectations.” (Def.’s SOF ¶¶ 130, 163–78; Pl.’s

  SOF ¶¶ 130, 163–78.)

         On April 21, 2016, Wilson and Aldea were involved in a verbal altercation after Aldea

  asked Wilson what he was working on and for an estimate of how long it would take to

  complete. (Def.’s SOF ¶ 183; Pl.’s SOF ¶ 183.) During that argument, Wilson repeated a sexist

  comment a coworker had allegedly made about Aldea. (Def.’s SOF ¶ 184; Pl.’s SOF ¶ 184.)

  Following an investigation into the altercation, Chastity Cruz-Hamilton, then Labor Relations

  Manager, found that Wilson had engaged in disruptive behavior in violation of defendant’s

  Discharge for Cause and Corrective Action Policy and Disruptive Behavior/Behaviors Policy.

  (Def.’s SOF ¶ 191; Pl.’s SOF ¶ 191.) Cruz-Hamilton consulted with Pine about these findings,

  and Pine recommended that Wilson’s employment be terminated; on April 26, 2016, Pine and

  Cruz-Hamilton informed Wilson that his employment was terminated effective that same day.

  (Def.’s SOF ¶¶ 194–96; Pl.’s SOF ¶¶ 194–96.)



                                                   3
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 4 of 16 PageID #: 1316




  Procedural History

         Wilson initiated the instant action on August 4, 2017, bringing eight claims. (Compl.

  (Doc. No. 1).) Among those claims were three claims for unpaid wages or wage notice

  violations, brought under the FLSA and the NYLL. At a telephonic pre-motion conference on

  October 24, 2019, Wilson orally withdrew those claims. (See Kosovych Declaration, Exhibit 1 –

  Transcript of October 24, 2019, Pre-Motion Conference (Doc. No. 50-1).)

         On August 17, 2020, Defendant filed a motion for summary judgment on all remaining

  claims. (Mot. (Doc. No. 45).) The Court granted the motion in its entirety on June 22, 2021, but

  nonetheless recommitted the case to Magistrate Judge Pollak for all remaining pre-trial matters

  in the mistaken belief that some causes of action remained unresolved. (Prior M&O (Doc. No.

  59).) On July 6, 2021, fourteen days after the M&O was filed, defendant moved to correct the

  Prior M&O, arguing that because Wilson had orally withdrawn three of his claims and the Court

  had granted summary judgment on the remaining claims, that an order correcting the Prior M&O

  and directing judgment in favor of defendant was proper under Rule 58 of the Federal Rules of

  Civil Procedure. (Letter Motion to Amend/Correct/Supplement Order on Motion for Summary

  Judgment (“Mot. to Amend”) (Doc. No. 60).)

         On July 8, 2021, Wilson filed a letter in opposition to defendant’s motion, arguing that

  the Court had clearly not intended to enter judgment, and to do so now would be “highly

  prejudicial.” (Pl.’s Opp. to Mot. to Amend (Doc. No. 61) at 1.) Wilson further requested that

  this Court “reconsider its dismissal of Counts II, V, VI, and VII pursuant to Fed. R. Civ. P. §§

  54(b), 59(e) or 60(b).” (Id.) In support of this motion for reconsideration, Wilson argues that the

  Court “engaged in vital oversights.” (Id. at 2.) First, he argues that the Court was incorrect in

  concluding that Wilson’s deposition testimony and affidavit were contradictory. (Id.) Second,



                                                   4
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 5 of 16 PageID #: 1317




  he asserts that the Court erred in concluding that Wilson’s hostile work environment claim could

  not survive summary judgment because Wilson had failed to show that the harassment alleged

  related to his membership in a protected class, arguing that Wilson had alleged a hostile work

  environment “in violation of New York Executive Law § 296(e), not § 296(a).” (Id. at 2.)

  Third, Wilson argues that the Court erred in finding that Wilson had not alleged an adverse

  employment action sufficient to support a claim of retaliation under the FLSA, and failed to

  apply the definition of adverse employment action set forth in Burlington Northern and Santa Fe

  Ry. Co. v. White, 548 U.S. 53 (2006). Fourth, Wilson argues that his Local Rule 56.1 Counter-

  Statement of Disputed Facts, (Doc. No. 52), included “119 disputed genuine and material facts

  with specific attribution of each fact to the record,” which the Court failed to consider. (Id. at 3.)

  Accordingly, Wilson requests that the Court deny defendant’s motion and “clarify and/or

  reconsider its dismissal of Counts II, V, VI, and VII.” (Id.)

         Defendant subsequently filed a letter opposing Wilson’s motion for reconsideration as

  both untimely and meritless. (Opp. to Cross-Mot. for Reconsideration (Doc. No. 62).) As to

  timeliness, Defendant points to Local Rule 6.3, which requires that a motion for reconsideration

  be served “within fourteen (14) days after the entry of the Court’s determination on the original

  motion.” (Id. at 1 (quoting Local Rule 6.3).) Wilson filed his motion sixteen days after the Prior

  M&O was issued and failed to provide any explanation for his delay, so defendant argues that his

  motion must be dismissed as untimely. (Id.) Defendant also argues that Wilson cannot bring his

  motion under either Rule 59(e) or Rule 60(b), because no judgment has been entered. (Id.)

  Finally, defendant asserts that Wilson’s arguments merely repeat arguments already considered

  and rejected by this Court in the Prior M&O, and so reconsideration is not warranted. (Id.)




                                                    5
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 6 of 16 PageID #: 1318




          Wilson responded in a letter reiterating that his cross-motion seeks “clarification initially,

  and, in the alternative, reconsideration,” which, he argues, exempts him from the time limits set

  in Local Rule 6.3 as he is primarily bringing a motion for the revision of a nonfinal judgment

  under Rule 54(b). (Reply in Support of Cross-Mot. for Reconsideration (Doc. No. 63) at 1.)

  Additionally, Wilson argues that the Court clearly did not intend to enter judgment and dismiss

  all of his claims because it did not do so; he contends that to amend the M&O and enter

  judgment would be “the result of clear error and would result in manifest injustice.” (Id. at 1–2.)

  Finally, Wilson reiterates that the Court erred when it “overlooked or misinterpreted disputed

  facts” in its analysis of Wilson’s deposition testimony and affidavit. (Id. at 2.)

                                             DISCUSSION

     I.      Wilson’s Motion for Reconsideration

          Motions for reconsideration may be brought pursuant to Rules 54(b), 59(e) and 60(b) of

  the Federal Rules of Civil Procedure and Local Rule 6.3. Reconsideration is “an extraordinary

  remedy to be employed sparingly in the interests of finality and conservation of scarce judicial

  resources.” Butto v. Collecto Inc., 845 F. Supp. 2d 491, 494 (E.D.N.Y. 2012) (quoting Trans-

  Pro Logistic Inc. v. Coby Electronics Corp., No. 05-CV-1759 (CLP), 2010 WL 4065603, at *1

  (E.D.N.Y. Oct. 15, 2010) (internal quotation marks and citation omitted)). Under Rule 59(e) and

  Local Rule 6.3, “[a] motion for reconsideration should be granted only where the moving party

  demonstrates that the Court has overlooked factual matters or controlling precedent that were

  presented to it on the underlying motion and that would have changed its decision.” In re N.Y.

  Cmty. Bancorp, Inc., Secs. Litig., 244 F.R.D. 156, 159 (E.D.N.Y. 2007); see also Shrader v. CSX

  Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Similarly, Rule 60(b) provides relief from a

  judgment for, among other things, mistakes, inadvertence, excusable neglect, newly discovered



                                                    6
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 7 of 16 PageID #: 1319




  evidence, and fraud. Fed. R. Civ. P. 60(b). Rule 60(b) provides “extraordinary judicial relief”

  that may “only be granted upon a showing of exceptional circumstances.” Nemaizer v. Baker,

  793 F.2d 58, 61 (2d Cir. 1986). “The decision whether to grant a party’s Rule 60(b) motion is

  committed to the sound discretion of the district court.” Stevens v. Miller, 676 F.3d 62, 67 (2d

  Cir. 2012) (internal quotation marks omitted).

          “When considering a motion for reconsideration under Rule 54(b), ‘[t]he major grounds

  justifying reconsideration are an intervening change of controlling law, the availability of new

  evidence, or the need to correct a clear error or prevent manifest injustice.’” Vicuna v. O.P.

  Schuman & Sons, Inc., 298 F. Supp. 3d 419, 433 (E.D.N.Y. 2017) (quoting DiLaura v. Power

  Authority of NY, 982 F.2d 73, 76 (2d Cir. 1992)). Again, reconsideration under Rule 54(b) is

  discretionary, and subject to the caveat “that where litigants have once battled for the court’s

  decision, they should neither be required, nor without good reason permitted, to battle for it

  again.” Zdanok v. Glidden Co., 327 F.2d 944, 953 (2d Cir. 1964).

         Defendant first challenges Wilson’s motion for reconsideration on procedural grounds.

  Under Local Rule 6.3, motions for reconsideration must be brought within fourteen days after the

  Court’s entry of decision on the original motion. Local Rule 6.3; see also Geo-Group Communs.

  v. Shah, 2020 U.S. Dist. LEXIS 176726, at *28 (S.D.N.Y. Sep. 25, 2020) (stating that Local Rule

  6.3 applies to Rule 54(b) in addition to Rules 59(e) and 60(b) and collecting cases). Defendant

  correctly states that Wilson’s cross-motion, filed two days past this deadline and providing no

  explanation for the delay, is time-barred under Local Rule 6.3. Accordingly, Wilson’s motion

  for reconsideration must be denied for this reason alone.

         In addition, Wilson’s motion fails on the merits because has failed to satisfy the

  demanding standard required for reconsideration under any of the three Federal Rules he cites.



                                                   7
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 8 of 16 PageID #: 1320




  Wilson’s arguments primarily rehash the arguments already considered and rejected by this

  Court in the Prior M&O, an inappropriate use of a reconsideration motion that this Court will not

  countenance. In addition, Wilson also argues that the Court made several clear errors. The

  Court will now address these arguments in turn.

         a. Disputed Facts

         Wilson first asserts that the Court committed clear error when it inappropriately

  disregarded several material disputed facts contained in his Local Rule 56.1 Counter-Statement

  of Material Facts. This Court has reviewed its determination regarding Wilson’s Counter-

  Statement of Material Facts and finds that it was not error. As the Court explained in footnote 1,

  on pages 1–2 of the Prior M&O, Wilson submitted a Counter-Statement of Material Facts that

  improperly interjected arguments or irrelevant facts in response to facts put forth by defendant,

  without specifically controverting defendant’s factual assertions. “Rule 56.1 statements are not

  argument.” Rodriguez v. Schneider, No. 95-CV-4083 (RPP), 1999 WL 459813, at *1 (S.D.N.Y.

  June 29, 1999), aff’d, 56 F. App’x 27 (2d Cir. 2003). Further, “[i]f the opposing party ... fails to

  controvert a fact so set forth in the moving party’s Rule 56.1 statement, that fact will be deemed

  admitted.” Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir. 2003). Wilson’s

  submission was an inappropriate use of the Rule 56.1 statement of material facts, and the Court

  determined that all facts would be deemed admitted unless specifically controverted. Wilson

  provides no authority to suggest that this determination was error and the Court finds that it was

  not.

         b. Unsupported Assertions and Contradictory Testimony

         Wilson next argues that the Court committed error when it found that Wilson’s affidavit

  and deposition testimony contradicted one another. The Court has reviewed this finding and



                                                    8
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 9 of 16 PageID #: 1321




  again concludes that it was not error. A party may not survive a motion for summary judgment

  “through reliance upon unsupported assertions” that are contradicted by the record. Goenaga v.

  March of Dimes Birth Defects Foundation, 51 F.3d 14, 18 (2d Cir. 1995). Moreover, “[a] party

  may not create an issue of fact by submitting an affidavit in opposition to a summary judgment

  motion that, by omission or addition, contradicts the affiant’s previous deposition testimony.”

  Hayes v. N.Y.C. Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996); Bickerstaff v. Vassar Coll., 196

  F.3d 435, 455 (2d Cir. 1999).

         In his deposition, Wilson stated that he was forbidden from working evening or weekend

  hours after he was reclassified. (Kovalny Declaration, Exhibit 2 – Wilson Deposition (Doc. No.

  50-2) at 44, 46–47.) This assertion was not supported by the record and, indeed, the undisputed

  record included myriad instances in which Wilson turned down offers of evening or weekend

  hours both before and after his reclassification. In his affidavit, Wilson stated that, on the

  contrary, he was not forbidden from working evening or weekend hours, but that he was

  forbidden from working in excess of 40 hours in a given week. (Wilson Aff. (Doc. No. 53) ¶¶

  68, 72, 74.) This assertion directly contradicts his prior testimony and cannot be used to create a

  dispute of material fact. Accordingly, the Court finds that it did not err and Wilson is not entitled

  to reconsideration on this ground.

         c. FLSA and NYLL Retaliation Claims

         Wilson next argues that the Court erred in failing to apply the appropriate standard in its

  discussion of the FLSA and NYLL retaliation claims. Specifically, Wilson cites Burlington

  Northern and Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006), to support his claim that the alleged

  “retaliatory hostile work environment” was an adverse employment action within the context of

  his retaliation claims. Wilson did not argue that the White standard was applicable to his



                                                    9
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 10 of 16 PageID #: 1322




   retaliation claims in his motion papers; in fact, Wilson failed to cite any case law in support of

   his retaliation claims. Although Wilson is correct in noting that the Court applied the wrong

   definition of adverse employment action to his retaliation claims, this error is not grounds for

   reconsideration because, had the Court analyzed the claims under the correct standard, it would

   still have determined that Wilson failed to set forth a prima facie retaliation case under either the

   FLSA or the NYLL.

          Retaliation claims brought under the FLSA and NYLL are evaluated using the three-step

   McDonnell Douglas burden-shifting framework. See Mullins v. City of New York, 626 F. 3d 47,

   53 (2d Cir. 2010). At the first step, the plaintiff must establish a prima facie case of retaliation

   by showing “(1) [he] engaged in a protected activity; (2) [his] employer was aware of this

   activity; (3) the employer took adverse employment action against [him]; and (4) a causal

   connection exists between the alleged adverse action and the protected activity. Summa v.

   Hofstra Univ., 708 F.3d 115, 125 (2d Cir. 2013) (quoting McDonnell Douglas Corp. v. Green,

   411 U.S. 792, 802 (1973)).

          To show that he suffered an adverse employment action within the context of a retaliation

   claim, “a plaintiff must show that a reasonable employee would have found the challenged action

   materially adverse, which in this context means it well might have dissuaded a reasonable

   worker from making or supporting a charge of discrimination.” White, 548 U.S. at 68 (internal

   quotations and citations omitted). This standard is broader than the standard used to determine

   whether a plaintiff was subject to discrimination. However, the Supreme Court has explained,

   “We speak of material adversity because we believe it is important to separate significant from

   trivial harms…. An employee’s decision to report discriminatory behavior cannot immunize that

   employee from those petty slights or minor annoyances that often take place at work and that all



                                                     10
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 11 of 16 PageID #: 1323




   employees experience.” Id. In evaluating whether an act constitutes an adverse employment

   action, the Supreme Court has advised that this inquiry is highly fact-intensive: “Context matters.

   The real social impact of workplace behavior often depends on a constellation of surrounding

   circumstances, expectations, and relationships….” Id. at 69. Nevertheless, “the provision’s

   standard for judging harm must be objective” and assess the facts based on the reactions of a

   reasonable employee, not “unusual subjective feelings.” Id. at 68.

          Though “the application of pre-existing disciplinary policies to a plaintiff ‘without more,

   does not constitute adverse employment action,’” Mullins, 626 F.3d at 53 (quoting Joseph v.

   Leavitt, 465 F.3d 87, 91 (2d Cir. 2006)), a plaintiff can establish a causal connection between a

   disciplinary action and a plaintiff's protected activity “through evidence of retaliatory animus

   directed against a plaintiff by the defendant,” Johnson v. Palma, 931 F.2d 203, 207 (2d Cir.

   1991) (internal quotation marks and citation omitted), or “by showing that the protected activity

   was closely followed in time by the adverse action,” Manoharan v. Columbia Univ. Coll. of

   Physicians & Surgeons, 842 F.2d 590, 593 (2d Cir. 1988) (citation omitted). To suffice as

   indirect proof of retaliatory motive, the Supreme Court has suggested that the temporal proximity

   “must be very close.” Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S. Ct. 1508, 149

   L. Ed. 2d 509 (2001) (per curiam) (internal quotation marks and citation omitted). The Second

   Circuit “has not drawn a bright line to define the outer limits beyond which a temporal

   relationship is too attenuated to establish a causal relationship between the exercise of a federal

   constitutional right and an allegedly retaliatory action.” Gorman-Bakos v. Cornell Co-op

   Extension of Schenectady Cty., 252 F.3d 545, 554 (2d Cir. 2001). However, “courts in this

   Circuit have consistently held that a passage of more than two months between the protected

   activity and the adverse employment action does not allow for an inference of causation.” Flood



                                                    11
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 12 of 16 PageID #: 1324




   v. UBS Global Asset Mgmt., 10-CV-0374 (RJH), 2012 U.S. Dist. LEXIS 12113, at *17

   (S.D.N.Y. Feb. 1, 2012).

          Wilson repeatedly alleges that defendant inflicted upon him a toxic workplace

   environment in retaliation for his protected activity, which, confusingly, he refers to

   interchangeably as a “retaliatory hostile work environment” or “harassment.” The Court

   addressed Wilson’s hostile work environment discrimination claim separately in the Prior M&O

   at Section I, pages 21–23. Wilson argues, however, that the Court erred in failing to consider

   whether these slights constituted adverse employment events in the context of his retaliation

   claims. Wilson provides scant details of the environment he complains of aside from concluding

   that he suffered from a retaliatory hostile work environment. The few details he provides include

   moments when Aldea rolled her eyes at him or when Aldea or Pine appeared to be angry with

   him. These behaviors do not rise above the petty slights and grievances that often take place at

   work and occur between coworkers. Rolling eyes or becoming visibly frustrated with a

   coworker may be unkind behavior, but such conduct is too minor to be actionable as retaliation.

   Accordingly, if the Court had considered whether the behaviors Wilson describes could

   constitute adverse employment events, the Court would have concluded that they do not.

          Wilson also asserts he experienced adverse employment actions during the following

   discrete events: when he received an email from Pine on August 3, 2015, addressing his recent

   lateness and failure to follow Aldea’s instructions not to contact a coworker during his vacation;

   a verbal warning on February 17, 2016, regarding failure to warn his supervisors of an

   anticipated absence during work hours; a written warning on February 19, 2016, for disruptive

   behavior; and a less-than-positive performance evaluation. He further asserts that his

   termination on April 21, 2016, was an adverse employment action.



                                                    12
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 13 of 16 PageID #: 1325




             Neither the August 3, 2015, email nor the verbal warning on February 17, 2016, are

   materially adverse employment actions such that a reasonable person would be dissuaded from

   reporting discriminatory or illegal behavior. The email, though close in time to Wilson’s

   protected activity, came on the Monday following two days of unexpected absences during the

   workday, reminding Wilson to inform his supervisors if he would be late or absent. The verbal

   warning, part of a heated conversation immediately preceding Wilson’s departure from the office

   for a meeting, was also a reminder that he was required to inform his supervisors of his absences

   in advance. No reasonable employee would interpret repeated reminders, given either verbally

   or over email, to inform one’s supervisors in advance of one’s absence as a substantial harm.

             Wilson also alleges that his performance evaluation was an adverse event sufficient to

   make out his prima facie case. Wilson’s performance evaluation, though it stated that he failed to

   meet expectations in several sub-categories, gave him an overall rating of “meets expectations.”

   Though a negative performance evaluation can constitute an adverse employment action in the

   retaliation context, a performance evaluation that provides an overall rating of “meets

   expectations” is ordinarily not an adverse employment action. See Krinsky v. Abrams, No. 01-

   CV-5052 (SLT) (LB), 2007 U.S. Dist. LEXIS 38376, at *36 (E.D.N.Y. May 25, 2007) (noting

   that, while a negative evaluation can constitute an adverse employment event, plaintiff’s

   performance evaluations in the three years following his protected activity rated his work

   “satisfactory.”) Accordingly, Wilson’s performance evaluation was not an adverse employment

   action.

             Finally, Wilson claims he suffered an adverse employment action when he was denied

   the opportunity to earn overtime. As the Court explained in section I.b, above, Wilson cannot




                                                    13
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 14 of 16 PageID #: 1326




   survive summary judgment through unsupported assertions or an affidavit contradicting his

   deposition testimony.

           Even assuming that Wilson’s termination, his February written warning, or his

   performance evaluation constituted adverse employment actions, he fails to demonstrate a causal

   nexus between these occurrences and his protected activity. “Although ‘temporal proximity can

   demonstrate a causal nexus,’ such proximity must be close.” Nicastro v. N.Y.C. Dep’t of Design

   & Constr., 125 F. App’x 357, 358 (2d Cir. 2005) (summary order) (quoting Cifra v. G.E. Co.,

   252 F.3d 205, 217 (2d Cir. 2001)). And where there was “an intervening causal event that

   occurred between the protected activity and the allegedly retaliatory” event, mere temporal

   proximity between the protected activity and the retaliatory event is insufficient to support an

   inference of a causal connection between the two. Garcia v. Yonkers Bd. of Educ., 2018 U.S.

   Dist. LEXIS 142514, at *18 (S.D.N.Y. Aug. 21, 2018) (collecting cases).

           Wilson’s termination in April 2016 occurred more than eight months after his inquiry

   into his classification and was precipitated by the verbal altercation on April 21, 2016, in which

   Wilson repeated a sexist insult he allegedly heard from a coworker. Similarly, the February 19,

   2016, written warning occurred six months after Wilson engaged in protected activity and was

   preceded by the dispute and verbal warning two days prior. Wilson’s performance review was

   provided to him in March 2016, seven months after his protected activity. This temporal gap is

   too great to support Wilson’s allegation of retaliatory motive, and Wilson does not provide any

   other facts to suggest that these adverse events occurred under circumstances giving rise to an

   inference of retaliation.




                                                   14
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 15 of 16 PageID #: 1327




            Wilson therefore failed to meet his burden to state a prima facie case of retaliation under

   either the FLSA or the NYLL. Accordingly, had the Court applied the White standard in the

   M&O, it would not have changed its decision.

            Because Wilson has not met the substantial burden required to prevail on a motion for

   reconsideration, it is denied.

      II.      Defendant’s Motion to Amend

            Rule 58 requires the Court to enter a separate document for every judgment, subject to

   certain exceptions. Fed. R. Civ. P. 58(a). A party can request that the Court enter a separate

   judgment under subsection (d). Fed. R. Civ. P. 58(d). Where there are no pending matters to be

   resolved in an action, an entry of final judgment upon request of a party is appropriate under

   Rule 58(d). See McGee v. Dunn, 09-CV-6098 (FPS), 2015 WL 9077386, at *15 (S.D.N.Y. Dec.

   16, 2015), aff’d, 672 F. App’x 115 (2d Cir. 2017) (after granting initial motions to dismiss

   certain claims against certain defendants, later granting summary judgment dismissing all claims,

   and ordering that the pretrial conference and trial be vacated and the action be dismissed and

   stricken from the active docket, Judge properly directed Clerk to enter final judgment pursuant to

   Rule 58); Northrop Grumman Ship Sys., Inc. v. Ministry of Defense of Republic of Venezuela,

   20-cv-785 (HSO) (RHW), 2020 WL 3000801 at *2 (S.D. Miss. June 4, 2000) (where “there are

   no further pending matters to be resolved in this action, … the Court finds that entry of a

   separate final judgment is now appropriate. See Fed. R. Civ. P. 58.”); American Hosp. Ass’n v.

   Azar, 19-CV-2084 (RC), 2019 WL 3037306, at *1–2 (D.D.C. July 10. 2019) (court reconsidered

   holding further proceedings and entered final judgment at defendant’s request), rev’d on merits,

   967 F.3d 818 (D.C. Cir. 2020), cert. granted, 2021 WL 274784 (U.S. July 2, 2021); Barnes-

   Wallace v. Boy Scouts of Am., 00-CV-1726 (AJB), 2004 WL 7334946, at *4 (S.D. Cal. Apr. 12,



                                                     15
Case 1:17-cv-05012-RRM-CLP Document 64 Filed 07/15/21 Page 16 of 16 PageID #: 1328




   2004) (where “the Court has now adjudicated all claims … that mandate resolution, entry of final

   judgment under Rule 54(b) is not proper. Rather, the Clerk’s office is directed to enter final

   judgment as to the entire action pursuant to Rule 58.”), aff’d in part, rev’d in part on the merits,

   704 F.3d 1067 (9th Cir. 2012).

          Here, Wilson argues that entry of judgment would be “highly prejudicial.” (Cross-Mot.

   for Reconsideration at 1.) However, he does not dispute that he orally withdrew three claims

   under the FLSA and NYLL at a pre-motion conference before this Court, and all remaining

   claims have now been adjudicated. Wilson fails to explain why the entry of final judgment

   would be prejudicial to him now that all of his claims have been dismissed by the Court or

   voluntarily withdrawn. Nor does he explain how correcting the Prior M&O’s misstatement of

   the status of his remaining claims would be “clear error and would result in manifest injustice.”

   Because there are no pending matters to be resolved in this action, Defendant’s motion for entry

   of final judgment under Rule 58(d) is granted.

                                             CONCLUSION

          For the reasons stated above, Wilson’s motion for reconsideration is denied and

   defendant’s motion for entry of judgment is granted. The Clerk of Court is respectfully directed

   to enter judgment in favor of defendant and to close this case.

                                                         SO ORDERED.

   Dated: Brooklyn, New York                             Roslynn R. Mauskopf
          July 15, 2021
                                                         ____________________________________
                                                         ROSLYNN R. MAUSKOPF
                                                         United States District Judge




                                                    16
